Title: To George Washington from William Milnor, 8 November 1774
From: Milnor, William
To: Washington, George



Honorable sir
Philada 8th Novemr 1774

by this days post I have enclosed a bill lading to Mr Addams for the goods on board of Capt. George Rowe he sailed from this place on fryday last, & perhap will Arrive nearly as soon as this, you will find every Article in the Barrel No. 5, except the Graplings, I blieve I have Omitted nothing, my Wife has not met with any more Cruels yet, but will as soons as possible fulfill the Compliment wanted, any Commands, Sir, I shall with pleasure, readily Obey, & beg leave at present to subscribe Your Most Obedt Humble Servt

Wm Milnor


N.B. Mr James Tilghman is Arived & Called to see me Yesterday I suppose he Writes you by this post.
the peach trees from Mr Meridith are on board Cap. Rowe.

